Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 1 of 47




               Exhibit C
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 2 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 3 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 4 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 5 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 6 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 7 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 8 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 9 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 10 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 11 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 12 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 13 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 14 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 15 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 16 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 17 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 18 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 19 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 20 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 21 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 22 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 23 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 24 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 25 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 26 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 27 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 28 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 29 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 30 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 31 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 32 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 33 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 34 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 35 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 36 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 37 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 38 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 39 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 40 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 41 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 42 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 43 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 44 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 45 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 46 of 47
Case 20-11558-KBO   Doc 363-3   Filed 06/29/20   Page 47 of 47
